—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered May 9, 2000, which, to the extent appealed from, granted third-party defendant City of New York’s cross motion for summary judgment insofar as to dismiss the third-party complaint, unanimously affirmed, without costs.
Summary judgment was properly granted. In view of the absence of evidence contradicting or otherwise raising a material question as to those portions of plaintiff’s deposition testimony in which she repeatedly states that her accident occurred on third-party plaintiffs’ premises, there existed no triable issue as to the site of plaintiffs accident warranting denial of third-party defendant’s cross motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562). Concur — Tom, J. P., Andrias, Ellerin, Wallach and Friedman, JJ.